                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:19-CV-206-BO


ANGELA LEE,                                   )
                                              )
               Plaintiff,                     )
                                              )
               V.                             )                      ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )


       This cause comes before the Court on plaintiffs motion for judgment on the pleadings [DE

16] and defendant' s motion for judgment on the pleadings [DE 18]. A hearing was held on the

motions before the undersigned on January 14, 2021 via videoconference. For the reasons that

follow, the decision of the Commissioner is reversed.

                                          BACKGROUND

       Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying her supplemental security income. Plaintiff

protectively filed her application for benefits on January 19, 2016, alleging a disability onset date

of January 1, 2014. The onset date was later amended to January 1, 2016. After initial denials, an

Administrative Law Judge (ALJ) held a hearing on March 4, 2018, and subsequently found that

plaintiff was not disabled. The ALJ's decision became the final decision of the Commissioner

when the Appeals Council denied plaintiffs request for review. Plaintiff then sought review of the

Commissioner' s decision in this Court.




          Case 7:19-cv-00206-BO Document 23 Filed 01/22/21 Page 1 of 6
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C . § 405 (g), this Court's review of the

Commissioner's decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389,401 (1971). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he or she is unable "to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months ." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)( 4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S . 137, 146 n.5 (1987) . If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                  2




          Case 7:19-cv-00206-BO Document 23 Filed 01/22/21 Page 2 of 6
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant' s residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled . See 20 C.F.R. § 416.920(a)(4).

        At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since her application date of January 19, 2016. The ALJ found that plaintiffs degenerative disc

disease of the cervical, lumbar, and thoracic spine; degenerative joint disease of the left knee, status

post-partial meniscectomy; carpal tunnel syndrome, status post-right carpal tunnel release surgery;

osteoarthritis of multiple joints; history of asthma; borderline intellectual functioning; depression;

and posttraumatic stress disorder were severe impairments at step two, but that either alone or in

combination her impairments did not meet or equal a Listing. The ALJ determined that plaintiff

had the residual functional capacity to perform sedentary work with limitations and at step four

found that plaintiff had no past relevant work but that, considering her age, education, work

experience, and RFC, there were jobs that existed in significant numbers in the national economy

which plaintiff could perform.

        Plaintiff contends that the ALJ erred at step three in determining that plaintiff did not meet

the Listing for intellectual disorder. Specifically, listing 12.0S(b) requires a claimant to


                                                   3




          Case 7:19-cv-00206-BO Document 23 Filed 01/22/21 Page 3 of 6
demonstrate significant deficits in adaptive functioning resulting in one extreme or two marked

limitations in the domains of understanding, remembering, or applying information; interacting

with others; completing tasks in a timely manner due to deficiencies in concentration, persistence,

or pace; and adapting or managing oneself. 20 C.F.R. Pt. 404, Subpt. P, App'x § 12.05B2. The

ALJ noted that in his opinion that her FSIQ met the Listing criteria but stated that the record did

not support a finding of one extreme or two marked limitations in the appropriate domains.

       The ALJ's conclusion contradicts the decision of the North Carolina Department of Health

and Human Services (Medicaid decision) determining that plaintiff was disabled based on her

impairments being equivalent to Listing 12.05 based on her borderline intellectual functioning .

The Fourth Circuit requires the Commissioner to give "substantial weight" to another agency's

disability rating unless the record "clearly demonstrates that such a deviation is appropriate. Bird

v. Comm 'r of soc. Sec., 699 F.3d 337, 343-44 (4th Cir. 2012). An ALJ must give "persuasive,

specific, valid reasons ... that are supported by the record" for affording the decision less than

substantial weight. Woods v. Berryhill, 888 F.3d 686,692 (4th Cir. 2018) (citations omitted).

       In this case, the ALJ gave the Medicaid decision little weight, but failed to identify

persuasive, specific, and valid reasons for giving it less than substantial weight. The ALJ claims

that the decision did not discuss any of the 12.0S(b) criteria, but this ignores the fact that the

decision implicated the relevant criteria. Edward S. Feltman, the State Hearing Officer, noted that

plaintiffs "immediate and delayed recall appeared mildly deficient. She had moderated deficits in

concentration. [Plaintiffs] intellectual ability appeared to fall in the below average range . . . .

[Plaintiff] may at times struggle with performing routine repetitive task, requiring repetition or

additional prompting ... would likely struggle with relating to coworkers and supervisors ...


                                                 4




          Case 7:19-cv-00206-BO Document 23 Filed 01/22/21 Page 4 of 6
[D]efficient cognitive functioning may at times impact her ability to tolerate the stressors related

to day to day work activity." Tr. 318. This evidence relates to plaintiffs ability to understand,

remember, and apply information; establi sh concentration, persistence, and pace; interact with

others; and adapt or manage herself.

       The decision of whether to reverse and remand for benefits or reverse and remand for a

new hearing is one that "lies within the sound discretion of the district court." Edwards v. Bowen,

672 F. Supp. 230,237 (E.D.N.C. 1987); see also Evans v. Heckler, 734 F.2d 101 2, 1015 (4th Cir.

1984). When " [o]n the state of the record, [plaintiffs ] entitlement to benefits is wholly

established," reversal for award of benefits rather than remand is appropriate. Crider v. Harris,

624 F.2d 15, 17 (4th Cir. 1980). The Fourth Circuit has held that it is appropriate for a federal

court to "reverse without remanding where the record does not contain substantial evidence to

support a decision denying coverage under the correct legal standard and when reopening the

record for more evidence would serve no purpose." Breeden v. Weinberger, 493 F .2d 1002, 1012

(4th Cir. 1974).

       The Court in its discretion finds that reversal and remand for an award of benefits is

appropriate in this instance. The record plainly demonstrates that plaintiff met Listing 12.05

because she had difficulties interacting with others and understanding, remembering, and applying

information. Accordingly, there is nothing to be gained from remanding this matter for further

consideration and reversal for an award of benefits is appropriate.

                                         CONCLUSION

       For the foregoing reasons, plaintiffs motion for judgment on the pleadings [DE 16] is

GRANTED. Defendant's motion to remand [DE 18] is DENIED. The decision of the ALJ is


                                                 5




          Case 7:19-cv-00206-BO Document 23 Filed 01/22/21 Page 5 of 6
REVERSED and this matter is REMANDED to the Commissioner for an award of benefits. The

clerk is DIRECTED to close the case.



                    __aJ_ day of January, 2021.
                                         J~(dl_.¥
SO ORDERED, this


                                         TERRENCE W. BOYLE
                                         UNITED STATES DISTRICT JU~~




                                            6




         Case 7:19-cv-00206-BO Document 23 Filed 01/22/21 Page 6 of 6
